Exhibit 99.1 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT Technologies Reports Third Quarter and Nine Months 2015 Results -Q3 2015 Revenue Increased 115% Year-Over-Year to $4.3 Million -Q3 2015 Gross Margin Increased to 46% Compared to 42% in Q3 2014 Tel Aviv, Israel – November 24, 2015 – RiT Technologies (NASDAQ: RITT), a leading provider of Converged Infrastructure Management Solutions that enable companies to maximize utilization and security of their network infrastructure announced today its results for the third quarter and nine months ended September 30, 2015. Financial Highlights for the Third Quarter and Nine Months Ended September 30, 2015 · Revenue for Q3 2015 increased 115% to $4.3 million, compared to $2.0 million in Q3 2014 · Revenue for the first nine months of 2015 increased 115% to $12.3 million, compared to $5.7 million in the same period of 2014 · Gross margin for Q3 2015 improved to 46%, compared to 42% in Q3 2014 · Gross margin for the first nine months of 2015 improved to 46%, compared to 38% in the same period of 2014 · Net Profit for Q3 2015 was $0.04 million, or $0.00 per (basic and diluted) share, compared to a net loss of $(1.8) million or $(0.14) per (basic and diluted) share in Q3 2014 · The Net Profit for the third quarter, $0.04 million, was comprised of: o Net Profit of $0.42 million for RiT (not including RiT Wireless) o RiT Technologies share in its subsidiary RiT Wireless’s net loss $(0.37) million. · Net profit for the first nine months of 2015 was $0.2 million, or $0.01 per (basic and diluted) share, compared to a net loss of $(6.2) million, or $(0.49) loss per (basic and diluted) share recorded in the first nine months of 2014 · Cash and cash equivalents as of September 30, 2015 was $1.8 million · Shareholders' equity as of September 30, 2015, increased to $6.5 million, compared to $3.9 million on December 31, 2014 “We are pleased to report that our strong third quarter results are the product of continued growth in revenues and net profit as compared to the same period last year.During the third quarter, we established our subsidiary, RiT Wireless, for which we raised $5 million specifically to support its growth objectives,” commented Yossi Ben Harosh, President and CEO of RiT Technologies Ltd. RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 Mr. Ben Harosh continued, “We are breaking out our net profit for RiT at 10% on a stand alone basis, and continue to invest in RiT Wireless’s disruptive technology as we aim to accelerate the launch of Beamcaster 2.0. We continue to experience strong momentum in the CIS segment of our business, and we anticipate an increase in sales in India and China, thanks in large part to the recent signing of a strategic alliance with Yoga Automation in India.” “We also see increasing backlog of Connectivity and Software solutions that will enable us to achieve our Q4 targets and provides us with a good foundation for fiscal 2016. We are investing further in the development of our Converged Infrastructure Management System (CM 3.0) as RiT’s market-leading SW solution and services offering for the IT Infrastructure management segment of our business.The CM 3.0 Software offering will enable us to provide a horizontal solution for IT network management, in turn providing a higher level of functionality, integration and efficiency for our customers,” Mr. Ben Harosh concluded. About RiT Technologies RiT Technologies (NASDAQ: RITT) is a leading provider of converged IT infrastructure management and connectivity solutions. RiT offers a platform that provides a unified way to manage converged systems and services to improve network utilization, streamline infrastructure operations, reduce network operation cost, optimize future investments and enhance data security. RiT’s connectivity solutions includes IIM - Intelligent Infrastructure Management, high performance end-to-end structured cabling solutions. RiT Technologies’ subsidiary RiT Wireless Ltd. produces a range of optical wireless solutions under the Beamcaster brand, which provide high speed, highly secure data communications across indoor open spaces. Deployed around the world in data centers, large corporations, government agencies, financial institutions, telecommunications, airport authorities, healthcare organizations and educational facilities. RiT’s shares are traded on the NASDAQ Capital Market under the symbol RITT. Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.Except as otherwise required by applicable law, we expressly disclaim any obligation to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. INVESTOR CONTACTS: Amit Mantsur CFO M: +972.55.882.3734 amitm@rittech.com www.rittech.com Jeffrey Goldberger KCSA Strategic Communications O: 212.896.1249 jgoldberger@kcsa.com Page 2 of5 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT TECHNOLOGIES LTD. STATEMENTS OF CONSOLIDATED OPERATIONS (U.S GAAP) (U.S dollars in thousands, except per share data) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Sales Cost of sales Gross profit Operating expenses Research and development, net Sales and marketing, net General and administrative Total operating expenses Operating margin / (loss) ) ) 59 ) Financing expenses, net ) (2 ) ) ) Other income (expenses), net Loss before income tax expense ) ) (9 ) ) Taxes on income - Net Profit / (Loss) ) ) (9 ) ) Net profit / (loss) attributable to non-controlling interest ) ) Net Profit / (Loss) attributable to RiT Technologies 44 ) ) Net Profit (Loss) Per Share -Basic and diluted ) ) Weighted average number of ordinary shares Outstanding- basic and diluted Page 3 of5 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT TECHNOLOGIES LTD. STATEMENTS OF OPERATIONS (NON-GAAP) (U.S dollars in thousands, except per share data) (Unaudited) Three Months Ended September 30, 2015 RiT Technologies Solo* RiT Wireless Solo Adjustments Consolidated Sales 50 ) Cost of sales 26 Gross profit 24 Operating expenses Research and development, net ) Sales and marketing, net ) General and administrative ) Total operating expenses Operating margin / (loss) ) ) Financing expenses, net 24 - 24 Other income (expenses), net - - - Profit before income tax expense ) ) Taxes on income - Net Profit / (loss) ) ) Equity loss ) ) Net profit / (loss) attributable to RiT Technologies 44 ) 44 *This is RiT Technologies consolidated with RiT Inc. excluding RiT Wireless Page 4 of5 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT TECHNOLOGIES LTD. CONSOLIDATED BALANCE SHEETS (U.S GAAP) (U.S dollars in thousands, except per share data) (Unaudited) September 30, 2015 US$ thousands December 31, 2014 US$ thousands Assets Current Assets: Cash and cash equivalents Trade receivables, net Other current assets Inventories Total Current Assets Assets held for severance benefits In Process R&D (IPR&D) - Property and equipment, net Total non-Current Assets Total Assets Liabilities and Shareholders' Equity Current Liabilities: Trade payables Other payables and accrued liabilities Total Current Liabilities Principal shareholder convertible loan Liability in respect of employees' severance benefits Total of non-Current Liabilities Total Liabilities Shareholders' Equity: Share capital Treasury stock ) ) Additional paid-in capital Non-controlling interest - Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page5 of5
